Detailed Action
	This action is responsive to an original application filed on 8/5/2019 with acknowledgement that this application is a 371 of PCT/EP2018/051133 and claims a priority date of 2/3/2017 to foreign application GB1701778.1.
	Claims 1-7 and 9-10 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on July 15, 2022 is acknowledged.  One page of amended drawings, three pages of amended specification, and two pages of amended claims were received on 7/15/2022.  The drawings have been amended such that they are no longer objected to.
	Claims 1, 3, 6, and 9 have been amended.  Claim 8 has been cancelled.  The claims have been amended such that they are no longer objected to.  Furthermore, the claims have been amended such that they are no longer rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2015/0267772 A1 to Hiddema (“Hiddema”).
As to Claim 1, Hiddema discloses a sprayer boom suspension assembly (See Annotated Fig. 3, “boom mounting assembly” #20) comprising: 
a chassis (See Paragraph 0052 and Annotated Fig. 3, the chassis comprises #24 “primary frame” which includes #38 and #40, along with #26 “upper link” and a main “chassis” which is not shown.  Merriam Webster defines a chassis as the supporting frame of a structure, thus a combination of #24, #26, and the main “chassis” disclosed in Paragraph 0052 can be considered one whole chassis); 
a lift arm assembly mounted to the chassis (See Annotated Fig. 3 and Paragraph 0054, the lift arm comprises lower link # 28 and actuator # 46); 
a boom support frame (Fig. 3 #22 “boom support frame”, which includes #32) pendulously suspended from the lift arm assembly (See Paragraph 0053, #22 is pendulously suspended from the lift arm assembly via #24 which attaches to #32) to permit yaw (See Paragraph 0058), pitch (See Paragraph 0057), and roll movements of the boom support frame with respect to the chassis (See Paragraph 0056); and 
first and second dampers (See Annotated Fig. 3 and See Paragraph 0060, the first damper is shown in Annotated Fig. 3 and includes #40, #50, and #60.  An identical second damper that includes #52 is located opposite of the first damper) each connected at one end to the boom support frame in a laterally spaced-apart relationship with respect to a normal forward direction of travel of the chassis (See Annotated Fig. 3, the first and second dampers are connected to the boom support frame via #60 towards End B, and are spaced apart in the x-direction.  A normal forward direction of travel of the chassis is the y-direction.), wherein the dampers are configured to damp swinging movement of the boom support frame relative to the lift arm assembly (See Paragraph 0060), and wherein the first and second dampers are each directly connected at an opposite end to the chassis (See Annotated Fig. 3, the first and second dampers are each directly connected to #40 of the chassis towards End A and opposite of End B).  
As to Claim 2, in reference to the sprayer boom suspension assembly of Hiddema as applied to Claim 1 above, Hiddema further discloses wherein each of the first and second dampers comprises a damping cylinder (See Annotated Fig. 3, the first damper has a damping cylinder #50 and the second damper has a damping cylinder #52) connected to the chassis (See Annotated Fig. 3 and Paragraph 0064).  
As to Claim 3, in reference to the sprayer boom suspension assembly of Hiddema as applied to Claim 2 above, Hiddema further discloses wherein each of the first and second dampers further comprises a bell crank (Fig. 3 #58 “elbow bracket”, which appears to have structure equivalent to a crank that changes motion through an angle) pivotally mounted to the chassis (See Paragraph 0061), wherein each of the damping cylinders is connected between the chassis and a first arm of the bell crank (See Annotated Fig. 3 and Paragraph 0061), and a tie rod (Fig. 3 #60 “strut”) is connected between a second arm of the bell crank (See Annotated Fig. 3) and the boom support frame (See Annotated Fig. 3).
As to Claim 4, in reference to the sprayer boom suspension assembly of Hiddema as applied to Claim 3 above, Hiddema further discloses wherein each of the first and second dampers further comprises a spring or cushion secured to the chassis and which acts upon the bell crank (See Paragraph 0063 disclosing springs that are not shown and are connected in parallel to the damping cylinders).  
As to Claim 5, in reference to the sprayer boom suspension assembly of Hiddema as applied to Claim 1 above, Hiddema further discloses, wherein the boom support frame is pendulously suspended from the lift arm assembly by a ball joint (Fig. 3 #30 “ball joint”, See Paragraph 0053, the boom support frame is supported from the lift arm assembly by #30 via #24).  
As to Claim 6, in reference to the sprayer boom suspension assembly of Hiddema as applied to Claim 1 above, Hiddema further discloses wherein the lift arm assembly comprises a lift arm (Fig. 3 #28 “lower link”) pivotally mounted with respect to the chassis for pivoting, lifting, and lowering movement about a transverse lift axis (Fig. 3 X1, See Paragraph 0052), and wherein the boom support frame is pendulously suspended from the lift arm (See Paragraph 0053, the boom support frame is pendulously suspended from the lift arm by #30 via #24). 
As to Claim 7, in reference to the sprayer boom suspension assembly of Hiddema as applied to Claim 6 above, Hiddema further discloses wherein the lift arm assembly further comprises a lift cylinder (Fig. 3 #46 “hydraulic actuator”) configured to act between the chassis and the lift arm (See Paragraph 0055).  
As to Claim 9, Hiddema further discloses an agricultural sprayer machine (Fig. 1 #10 “crop sprayer”) comprising the sprayer boom suspension assembly according to claim 1 (See Fig. 1), and a foldable sprayer boom assembly (Fig. 1 #16 “boom”, which is shown folded in Fig. 1) mounted to the boom support frame (See Fig. 1 and Paragraph 0053).  
As to Claim 10, in reference to the agricultural sprayer machine of Hiddema as applied to Claim 9 above, Hiddema further discloses comprising a pair of ground-engaging wheels (Fig. 1 #14 “rear wheels”) mounted to the chassis (See Paragraph 0049), wherein the first and second dampers extend from the chassis to the boom support frame in a space between the pair of ground-engaging wheels (See Fig. 1 where the dampers appear to be located between the wheels #14), at least when the lift arm assembly is in a lowered position (See Figs. 1 and 2, based on the configuration shown the dampers appear to be located in a space that is between the wheels #14 when the lift arm assembly is in a lowered position, such that one wheel #14 is located horizontally to the left of the dampers and one wheel #14 is located horizontally to the right of the dampers).

    PNG
    media_image1.png
    674
    965
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. Regarding Claim 1, applicant argues that Hidemma does not disclose dampers directly connected to the chassis.  This argument is not found persuasive, because Merriam Webster defines a chassis as the supporting frame of a structure, thus a combination of #24, #26, and the main “chassis” disclosed in Paragraph 0052 of Hidemma can be considered one whole chassis, since together they make up a supporting frame of an agricultural application machine.  Therefore, since #40, which is part of #24, is a component of the chassis as shown in Annotated Fig. 3 above, the first and second dampers are directly connected to the chassis at #40 and are directly connected to the boom support frame #22 via tie rods #60.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a chassis that excludes an arm and frame that are movable relative to a main portion of the chassis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
September 20, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 22, 2022